Judgment, Supreme *516Court, New York County (Mangan, J.), entered November 10,1980, modified, on the law, to vacate that portion thereof which increased the assessments for the land for the subject tax years and to reinstate the existing tax assessments therefor for those years, and otherwise affirmed, without costs. “A court is not empowered to charge taxes upon land, as if it were itself a board of assessors or the taxing agent of the state. All that it does in these proceedings is to review an assessment already made, confirming or reducing as the value may appear.” (People ex rel. City of New York v Keeler, 237 NY 332, 334; see, also, City of Mount Vernon v State Bd. of Equalization & Assessment, 57 AD2d 12.) Concur — Kupferman, J. P., Birns, Sullivan, Markewich and Lupiano, JJ.